Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In view of the appeal brief filed on 02/07/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CHRISTOPHER KOHARSKI/           Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                             



Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-2, 4, 6-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cain et al. (US 2007/0083120).

3.	Addressing claims 1-2, 4, 6-7 and 11, Cain discloses a method of treating tissue with ultrasound energy, comprising the steps of: 
regarding claim 1, producing at least one bubble in the tissue with an initiation pressure waveform (see claim 1; waveform and pulse is the same; initiate with initiation pulse sequence);
colliding a shocked focal pressure waveform with the at least one bubble and forming cavitation nuclei near the at least one bubble (see claim 1, [0057], [0081-0083], [0247]; Figs. 19 and 27; the pulse is shocked focal pressure pulse/waveform (see Figs. 19, 27, [0057] and [0247]); maintaining/sustaining pulse is also therapy pulse which is also shocked focal pressure waveform/pulse (see [0057], [0081-0082] and [0247]) collide with bubble/nuclei to maintain the bubble cloud);
regarding claim 2, wherein the colliding step is performed during a life-cycle of the at least one bubble (see [0081-0083]; the bubble cloud still exist or with a life-cycle in order to sustain it);
regarding claim 4, wherein the forming cavitation nuclei step is achieved with a shock scattering mechanism between the shocked focal pressure waveform and the at least one bubble (see Figs. 19, 27 and [0081-0083]);
regarding claim 6, wherein a peak-to-peak pressure of the shocked focal pressure waveform is sufficient in amplitude to form additional cavitation nuclei in the tissue (see Figs. 19, 27 and [0081-0083]; the peak to peak shock focal pressure waveform in Figs. 19, 27 produce additional cativation/bubbles as disclose in [0082]); 
regarding claim 7, after colliding the shocked focal pressure waveform, colliding a second shocked focal pressure waveform with the at least one bubble and the cavitation nuclei (see [0082]; maintain/sustain with therapy pulse/waveform and have following pulse/waveform;
regarding claim 11, wherein a Histotripsy excitation sequence comprising the initiation pressure waveform and the shocked focal pressure waveform has a sequence pulse repetition frequency ranging from 1-5000 Hz (see [0186] and claim 1).






Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell et al. (Cavitation clouds created by shock scattering from bubbles during histotripsy) and in view of Cain et al. (US 2007/0083120). 	

6.	Addressing claim 1, Maxwell discloses a method of treating tissue with ultrasound energy, comprising the steps of: an initiation pressure waveform producing at least one bubble in the tissue (see page 1888, introduction section and Fig. 7 (initiation of a bubble cloud) and forming cavitation nuclei near the at least one bubble (see Fig. 8, number 4; small bubbles are nuclei near big bubble). Maxwell does not disclose colliding a shocked focal pressure waveform with the at least one bubble. In the same field of endeavor, Cain to explicitly discloses colliding a shocked focal pressure waveform with the at least one bubble (see [0082-0083] and claim 1; Cain explicitly discloses that there is at least two separate waveforms initiation pressure waveform (pulse) to produce at least one bubble (see [0017], [0066], claim 1 and [0076]; initiation pulse sequence) and maintaining/sustaining/shocked focal pressure waveform/pulse collide with the bubble/nuclei to maintain and/or expand bubble cloud). 
(B) Simple substitution of one known element for another to obtain predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;

7.	Addressing claims 2, 4-7 and 11, Maxwell discloses:
wherein the colliding step is performed during a life-cycle of the at least one bubble (see page 1888, second column, Figs. 4 and 8; maintain pulse collide with the bubble before the bubble dissolve to maintain the bubble cloud);
wherein the forming cavitation nuclei step is achieved with a shock scattering mechanism between the shocked focal pressure waveform and the at least one bubble (see abstract, Figs. 4 and 7-8 shows shock scatter 
repeating the producing and colliding steps until treatment of the tissue is completed (see page 1888 and Cain’s abstract; caviation/bubble cloud is used to treatment tissue therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the steps is repeat to maintain the bubble cloud until the treatment is done or repeat the steps to restart and maintain the process when the bubble cloud collapse before the treatment is done);
wherein a peak-to-peak pressure of the shocked focal pressure waveform is sufficient in amplitude to form additional cavitation nuclei in the tissue (see Figs. 4 and 7-8; the amplitude is high enough that the scatter wave induce further cavitation);
after colliding the shocked focal pressure waveform, colliding a second shocked focal pressure waveform towards the at least one bubble and the cavitation nuclei (see Figs. 4, 7-8 and pages 1888, 1892-1893; many pulses are transmitted to maintain bubble cloud; also see Cain’s paragraph [0083]; sequences or pulses; second, third or fourth, etc. focal pressure pulses/waveform);
wherein a pulse sequence comprising the initiation pressure waveform and the shock focal pressure waveform has a sequence PRF ranging from 1-5000 Hz (see page 1890, transducer transmit at 1MHz (1000Hz) therefore obvious that PRF is transmitted within range of 1-5000 Hz; also the bubble cloud is maintain when the prf is shorter than the time for the bubbles that make the cloud to dissolve”; prf is a designer choice, it could be any range as long as it is shorter than the time for the bubbles that make the cloud to dissolve; also see Maxwell page 1891 second column, bubble cloud formation section, Maxwell discloses that bubble cloud disappear after 50 µs to 200 µs therefore collide a shocked focal pressure waveform within this time to maintain the bubble cloud before it disappear; therefore the prf has to be within thousand hertz to maintain the bubble cloud).

8.	Addressing claims 3, 8-10 and 12-15, Maxwell does not explicitly disclose colliding step within the time of 5µs to 200 µs of the producing step and wherein the second shocked focal pressure waveform is delivered within 5 µs to 1 s of the shocked focal pressure waveform. However, he discloses additional pulse pressure waveform after the initiation pressure waveform to keep the bubble cloud growing (see page 1888, second column (once a cloud is generated, it is maintained by each pulse if the pulse repetition period is shorter than the time for the bubbles that make up the cloud to dissolve); Cain also discloses maintaining/sustaining pulses/waveforms after initiation pulses/waveforms to maintain bubble cloud (see abstract, claims 1 and [0082-0083]) therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Maxwell knows the appropriate time to bubble cloud formation section, Maxwell discloses that bubble cloud disappear after 50 µs to 200 µs therefore collide a shocked focal pressure waveform within this time to maintain the bubble cloud before it disappear. Further, after the first shocked focal pressure waveform collide the second shocked focal pressure waveform has to collide within this time to frame of 50 µs to 200 µs to maintain the bubble cloud. Maxwell discloses colliding additional shocked focal pressure waveforms without producing additional initiation pressure waveforms until the at least one bubble and/or the cavitation nuclei no longer remain in the tissue (see Figs.4, 7-8 and page 1888; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that initiation pressure waveforms is not needed when bubble cloud has not dissolve; initiation pressure waveforms is used to start bubble cloud and scattering pressure waveforms (focal pressure waveforms) is used to maintain bubble cloud; bubble cloud is maintained by maintain/sustain pulse when pulse repetition period is shorter than the time for the bubbles that make up the cloud to dissolve). The bubble cloud is maintained or grow only depend on the pressure wave exceed cavitational threshold and Maxwell discloses shocked focal pressure waveform exceed cavitational threshold and the bubble cloud grow. The energy/amplitude of shocked focal pressure waveform can only be the same or greater or lesser than initiation pressure waveform. The energy/amplitude of shocked focal pressure waveform the same or greater or lesser than initiation pressure waveform 

Response to Arguments
		
Examiner reopen to make the rejection clearer and add additional 102 rejection.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793